*835itself into the trial (see, People v Jamison, 47 NY2d 882, 883) and, because this was a nonjury trial, there was no danger that the court, by its questioning of the witnesses, would influence the jury (cf., People v Jacobsen, 140 AD2d 938). The evidence was sufficient to sustain the verdict. The testimony of the unsworn child was corroborated not only by the testimony of the child who was sworn, but also by the physical examination of the victim. The record does not support defendant’s contention that inadmissible evidence tainted the verdict. Defendant was not deprived of effective assistance of counsel. And, finally, the record is insufficient to sustain defendant’s assertion that the court talked to the prosecution witnesses in the absence of defense counsel. (Appeal from judgment of Onondaga County Court, Brandt, J.—sodomy, first degree.) Present—Boomer, J. P., Green, Pine and Davis, JJ.